 



(AETNA LOGO) [y67878y6787800.gif]

Exhibit 10.3

AETNA INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

NONSTATUTORY STOCK OPTION

AWARD AGREEMENT

Pursuant to its Non-Employee Director Compensation Plan, Aetna Inc. hereby
grants to the director named below the right and option to purchase the stated
number of shares of Common Stock on the terms and conditions hereinafter set
forth.

             
Grantee:
           
 
           
Effective Date
  Social Security No.   Total Optioned Shares   Option Price

         
Installment
  Optioned Shares   Date First Exercisable

Such option is issued on the terms and conditions hereinafter set forth.

ARTICLE I

DEFINITIONS



(a)   “Board” means the Board of Directors of Aetna Inc.   (b)   “Board Service”
means service to the Company as a member of the Board.   (c)   “Change in
Control” means the happening of any of the following:



  (i)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing
20 percent or more of the combined voting power of the Company’s then
outstanding securities;

1



--------------------------------------------------------------------------------



 



  (ii)   When, during any period of 24 consecutive months, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided that a director who was not a director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this paragraph (ii); or     (iii)   The occurrence of a transaction
requiring stockholder approval for the acquisition of the Company by an entity
other than the Company or a Subsidiary through purchase of assets, or by merger,
or otherwise.



    Notwithstanding the foregoing, in no event shall a “Change in Control” be
deemed to have occurred (i) as a result of the formation of a Holding Company,
or (ii) with respect to Grantee, if Grantee is part of a “group,” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the effective
date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a person engaged in business
as an underwriter of securities shall not be deemed to be the “beneficial owner”
of, or to “beneficially own,” any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.   (d)   “Common
Stock” means shares of the Company’s Common Stock, $.01 per share.   (e)  
“Company” means Aetna Inc., a Pennsylvania Company.   (f)   “Disability” means
an illness or injury that lasts at least six months, is expected to be permanent
and renders the Grantee unable to carry out the Grantee’s duties as a member of
the Board.   (g)   “Effective Date” means the date of grant of this Option, as
set forth in the Notice of Nonstautory Stock Option Grant.   (h)   “Fair Market
Value” means the closing price of a Share as reported by the Consolidated Tape
of the New York Stock Exchange Listed Shares on the next preceding day on which
the Common Stock was traded.   (i)   “Fundamental Corporate Event” shall mean
any stock dividend, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below fair market value, or similar event that affects the Stock.
  (j)   “Government Service” means the appointment or election of the Grantee to
a position with the federal, state or local government or any political
subdivision, agency or instrumentality thereof.   (k)   “Grantee” means the
person named herein to whom this Option has been granted.   (l)   “Holding
Company” means an entity that becomes a holding company for the Company or its
businesses as a part of any reorganization, merger, consolidation or other
transaction, provided that

2



--------------------------------------------------------------------------------



 



    the outstanding shares of common stock of such entity and the combined
voting power of the then outstanding voting securities of such entity entitled
to vote generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.   (m)   “Installment” means a
portion of the Optioned Shares, as set forth herein.   (n)   “Option” means the
option granted to the Grantee as set forth herein.   (o)   “Option Price” means
the amount per share of Common Stock required to be paid upon the exercise of
the Option, as set forth herein, or such other amount per share of Common Stock
as may result by operations of Article IV of this Agreement.   (p)   “Optioned
Shares” means the number of shares of Common Stock represented by the Option, as
set forth herein, or such other amount as may result by operation of Article IV
of this Agreement.   (q)   “Plan” means the Non-Employee Director Deferred
Compensation Plan.   (r)   “Retirement” means the cessation of Board Service on
account of the Company’s mandatory Director retirement policy, as may be in
effect on the date of such cessation.   (s)   “Shares of Stock” or “Stock” means
the Common Shares.   (t)   “Subsidiary” means any entity of which, at the time
such subsidiary status is to be determined, at least 50% of the total combined
voting power of all classes of stock in such entity is held by the Company and
its Subsidiaries (exclusive of ownership by the entity whose subsidiary status
is being determined).   (u)   “Successor” means the legal representative of the
estate of a deceased Grantee or the person or persons who shall acquire the
right to exercise an Option by bequest or inheritance or by reason of the death
of the Grantee.   (v)   “Term” means the period during which the Option may be
exercised.

ARTICLE II

TERM OF OPTION AND EXERCISE



(a)   The Term of the Option shall commence on [date] and shall terminate,
unless sooner terminated by the terms of the Plan or this Agreement, at:



  (i)   The close of the Company’s business on the day preceding the tenth
anniversary of the Effective Date, if the Company is open for business on such
day; or

3



--------------------------------------------------------------------------------



 



  (ii)   The close of the Company’s business on the next preceding day that the
Company is open for business.



(b)   The Option is exercisable in [number] equal Installment[s], each
installment to become exercisable on [date]. Once an option is vested, it may be
exercised in whole or in part only during the Term of the Option.

ARTICLE III

METHOD OF OPTION EXERCISE

In order to exercise this Option, the Grantee must comply with procedures
adopted by the Company from time to time.

In addition, the Grantee must consult with a member of the Company’s Law
Department prior to exercising the Option and/or selling any Shares of Stock
received pursuant to such exercise.

The Grantee may elect to exercise the Option, in whole or in part, by delivering
previously owned shares of Common Stock having a Fair Market Value on the date
of exercise equal to the portion of the exercise price the Grantee intends to
pay with such shares. If the Grantee surrenders shares of previously owned
Common Stock to exercise the Option, in whole or in part, the Grantee may defer
the receipt of that number of shares of Common Stock issuable upon such exercise
which is in excess of the number of shares delivered by the Grantee to exercise
the Option. The number of shares issuable pursuant to the exercise of the Option
that is equal to the number of shares surrendered to exercise the option shall
be issued to the Grantee regardless of any deferral election.

To effect such a deferral, the Grantee must file a written election, on a form
desired by the Company, with the Company prior to the beginning of the calendar
year in which the Grantee exercises the Option using such previously owned
shares. Any election made by the Grantee shall be applicable only with respect
to an exercise using previously owned shares and shall be irrevocable for the
calendar year following the year in which made and, if not revoked prior to the
beginning of any subsequent calendar year, in such subsequent calendar year. Any
such election shall specify the time or the event (such as cessation of Board
Service) upon which such shares will ultimately be delivered to the Grantee. Any
direction as to the time of distribution of such deferred shares may be only be
changed by the Grantee in writing, on a form acceptable to the Company, that is
delivered in the same manner as the initial deferral election at least 12 months
prior to the date that the shares would otherwise have been distributed. Any
such change in the time of distribution of such deferred shares shall only be
effective if the Grantee completes at least 12 months of Board Service after the
date such change is communicated to the Company.

Upon any exercise of the Option with a delayed delivery of shares, the Company
shall establish an unfunded book entry account in the name of the Grantee to
which it shall notionally credit the number of shares whose delivery has been
delayed. During any such deferral period a Grantee shall have no rights as a
shareholder of the Company with respect to such deferred shares; provided,
however, that there shall be credited to such account any dividends and
distributions (including, without limitation, any dividends or distributions
payable in Common Stock) that are made on a corresponding number of outstanding
shares of Common Stock, and each such dividend or distribution so credited shall
be deemed reinvested in additional shares of Common Stock based on the Fair
Market Value on the date

4



--------------------------------------------------------------------------------



 



such dividend or distribution is paid to shareholders (“Dividend Equivalents”).
Amounts credited to the Grantee’s account in respect of Dividends Equivalents
shall be distributed to the Grantee at the same time as the underlying deferred
shares are distributed.

ARTICLE IV

CAPITAL CHANGES

In the event that the Board shall determine that any Fundamental Corporate Event
affects the Common Stock such that an adjustment is required to preserve, or to
prevent enlargement of, the benefits or potential benefits made available under
this Plan, then the Board shall, in such manner as the Board may deem equitable,
adjust the (i) the number and kind of shares subject to the Option or (ii) the
Option Price. Additionally, the Board may make provision for a cash payment to a
Grantee or the Successor of the Grantee in satisfaction of all or any portion of
the Option. The number of Shares of Stock subject to the Option shall always be
a whole number.

ARTICLE V

CHANGE IN CONTROL

Upon the occurrence of a Change in Control, (i) each Installment shall become
immediately exercisable and (ii) the Company shall pay the Grantee, not later
than 60 days after the Change in Control occurs, cash in an aggregate amount
equal to the product of (x) the number of Shares that are subject to this Option
at the time of the Change in control multiplied by (y) the amount by which the
Fair Market Value on the date of the Change of Control exceeds the exercise
price of such Option.

ARTICLE VI

TERMINATION OF OPTION



(a)   Except as provided in (d) below, if the Grantee shall cease, for reason of
death, Disability Government Service, or Retirement to be a member of the Board
during the Term of the Option, each Installment shall become immediately
exercisable and the Grantee or Successor of the Grantee may exercise the Option
until the earlier of:



  (i)   The expiration of the Term of the Option; or     (ii)   A period not to
exceed five years following such cessation of Board Service.



(b)   Except as provided in (c) and (d) below, if the Grantee shall cease, for a
reason other than death, Disability Government Service, or Retirement, to be a
member of the Board or during the Term of the Option, the Grantee may exercise
vested Options until the earlier of:



  (i)   The expiration of the Term of the Option; or

5



--------------------------------------------------------------------------------



 



  (ii)   A period not to exceed five years following such cessation of Board
Service (unless the Board of Directors shall determine that such Grantee has
engaged in anticompetitive activity, in which case the vested option is
exercisable not later than ninety days following such determination).



(c)   Except as provided in (a) above, an Installment that has not become
exercisable at the time of cessation of Board Service may not be exercised
thereafter.   (d)   No Option may be exercised after the Company has terminated
the Board Service of the Grantee for cause, except that the Board may, in its
sole discretion, permit exercises for a period of up to ninety days in cases
where such period shall be deemed warranted under the particular circumstances.
  (e)   Except as otherwise herein provided, exercise of the Option, whether by
the Grantee or the Successor of the Grantee, shall be subject to all terms and
conditions of this Agreement.

ARTICLE VII

OTHER TERMS



(a)   The Grantee understands that the Grantee shall not have any rights as
stockholder by virtue of the grant of an Option but only with respect to shares
of Common Stock actually issued to the Grantee in accordance with the terms
hereof.   (b)   Anything herein to the contrary notwithstanding, the Company may
postpone the exercise of the Option or any Installment thereof for such time as
the Committee in its discretion may deem necessary, in order to permit the
Company with reasonable diligence (i) to effect or maintain registration under
the Securities Act of 1933, as amended, of the Plan or the shares of Common
Stock issuable upon the exercise of the Option, or (ii) to determine that the
Plan and such shares are exempt from registration; and the Company shall not be
obligated by virtue of this Option Agreement or any provision of the Plan to
recognize the exercise of the Option or to sell or issue shares of Common Stock
in violation of said Act or of the law of any government having jurisdiction
thereof. Any such postponement shall not extend the Term of the Option; and
neither the Company nor its Board shall have any obligation or liability to the
Grantee, or to the Grantee’s Successor, with respect to any shares of Common
Stock as to which the Option shall lapse because of such postponement.   (c)  
The Option shall be nontransferable and nonassignable except by will and by the
laws of descent and distribution. During the Grantee’s lifetime, the Option may
be exercised only by the Grantee.   (d)   The Option is not an incentive stock
option as described in the Internal Revenue Code of 1986, as amended,
Section 422A (b).

6



--------------------------------------------------------------------------------



 



(e)   This Agreement is subject to the Non-Employee Directors Compensation Plan
heretofore adopted by the Company and approved by its shareholders. The terms
and provisions of the Plan (including any subsequent amendments thereto) are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

     

AETNA INC.
 
   

By:  
 
 

--------------------------------------------------------------------------------

 
  Its Chairman

7